 

Case 8:17-cv-00190-SDM-SPF Document 293-1 Filed 10/23/20 Page 1 of 2 PagelD 12625

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
FINANCIAL INFORMATION
TECHNOLOGIES, LLC,
Plaintiff, Case No.: 8:17-cv-00190-T-23MAP

vs.
ICONTROL SYSTEMS, USA, LLC,

Defendant.
/

VERIFIED STATEMENT OF TAL J. ZLOTNITSKY

 

Pursuant to 28 U.S.C. §1746, I hereby declare as follows:

1. I am the president and chief executive officer of iControl Systems, USA, LLC. I
have personal knowledge as to all matters set forth herein.

2. This Verified Statement is prepared pursuant to the Court’s September 15, 2020,
Order (Doc. 291) requiring iControl to file a verified statement of its ability to satisfy the
judgement. In its Order, the Court set the bond or equivalent security amount at $6,270,000.

3s Subsequent to entry of the Court’s order, iControl has engaged in significant
negotiations with an existing investor to finance an irrevocable letter of credit in the amount of
$6,270,000 (the “Letter of Credit”). iControl and its investor have largely reached an
understanding on the material terms and are in the advanced stage of documentation of the
financing arrangement. Furthermore, iControl has successfully negotiated with its banker, Fifth
Third Bank, on the commercial terms for the Letter of Credit itself, and Fifth Third has issued a
commitment letter.

4, However, as iControl indicated in its motion to this Court seeking a stay of

execution, iControl’s investor is unwilling to provide financing for the Letter of Credit so long as

ne
 

 

Case 8:17-cv-00190-SDM-SPF Document 293-1 Filed 10/23/20 Page 2 of 2 PagelD 12626

Fintech’s request for an overly broad injunction that could effectively prevent iControl from
operating its regulated commerce business remains pending. If the injunction requested by Fintech
is not granted and iControl can continue operating its regulated commerce business, iControl
anticipates that the Letter of Credit can be issued within 5 business days of the Court’s decision
on the injunction.

5. iControl provided extensive financial information in response to Fintech’s post
judgment discovery, including its bank account information, financial statements, its debt
schedule, its depreciation and amortization schedule, aged payable documents, documents relating
to iControl’s patent, its asset detail statements, its general ledger from 2015 to the present, and
insurance policy declaration pages.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed on October 23, 2020.

Ke

Tal J. “KK YS

 

 

 
